Case: 20-10503     Document: 00515810638         Page: 1     Date Filed: 04/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        April 6, 2021
                                  No. 20-10503
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Felipe Chavez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-362-16


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Felipe Chavez pleaded guilty to conspiracy to possess with intent to
   distribute methamphetamine. The district court sentenced Chavez to 188
   months of imprisonment, which was the low end of the guidelines range.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10503      Document: 00515810638           Page: 2    Date Filed: 04/06/2021




                                     No. 20-10503


          In his sole issue on appeal, Chavez argues that the district court erred
   by denying him a reduction for acceptance of responsibility under U.S.S.G.
   § 3E1.1. He argues that a reduction was warranted because he admitted that
   the factual resume was true and took responsibility for the charged criminal
   conduct. While recognizing that Chavez admitted his guilt, the presentence
   report (PSR) recommended against acceptance of responsibility on the
   ground that Chavez violated the conditions of pretrial release by submitting
   eight urine specimens that tested positive for marijuana and then denying any
   drug usage.
          There was neither a factual nor legal problem with the district court’s
   refusal to award Chavez a reduction for acceptance of responsibility. Chavez
   argues that, aside from “hearsay,” no evidence supported the PSR’s
   conclusion that he tested positive for drug use while on pretrial release. But
   the district court was entitled to rely on the unrebutted facts in the PSR
   detailing Chavez’s positive drug tests. United States v. Cabrera, 288 F.3d 163,
   173–74 (5th Cir. 2002). Hearsay is allowed during sentencing proceedings,
   so long as the evidence is reliable. United States v. West, 58 F.3d 133, 138 (5th
   Cir. 1995). Chavez identifies no reason why the results of multiple drug tests,
   conduct under the auspices of the court’s pretrial services office, are not
   reliable.
          Chavez’s repeated drug use while on pretrial release allowed the
   district court to deny a reduction for acceptance of responsibility. Although
   a guilty plea is “significant evidence” of a defendant’s acceptance of
   responsibility, it does not automatically entitle the defendant to a reduction.
   U.S.S.G. § 3E1.1, comment. (n.3). We have consistently upheld the denial
   of a reduction for acceptance of responsibility based on the defendant’s
   failure to refrain from criminal conduct while on pretrial release. See United
   States v. Rickett, 89 F.3d 224, 227 (5th Cir. 1996).




                                          2
Case: 20-10503   Document: 00515810638        Page: 3   Date Filed: 04/06/2021




                               No. 20-10503


         The district court’s judgment is AFFIRMED.




                                    3